Case 6:21-cv-01322-RBD-LRH Document 1 Filed 08/13/21 Page 1 of 14 PageID 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION

(YANDRY P. MEDRANO) YANDRY
PERALTA,

                 Plaintiff,
                                               CASE NO.:
                      v.

THE DEVEREUX FOUNDATION INC.
D/B/A DEVEREUX ADVANCED
BEHAVIORAL HEALTH FLORIDA , a
Florida Non Profit Corporation,

              Defendant
_______________________________________/

              COMPLAINT & DEMAND FOR JURY TRIAL

      Plaintiff YANDRY PERALTA (hereinafter referred as “Plaintiff”), by and

through the undersigned counsel, hereby files this Complaint against

Defendant    THE    DEVEREUX        FOUNDATION INC.         D/B/A DEVEREUX

ADVANCED BEHAVIORAL HEALTH FLORIDA, (hereinafter referred as

“DEVEREUX” or “Defendant”), and states the following:

                              NATURE OF CASE

      1.    This is a claim by Plaintiff Yandry Peralta against her former

employer, The Devereux Foundation Inc. d/b/a Devereux Advanced Behavioral

Health Florida, for violations of the Family Medical Leave Act of 1993

(“FMLA”) 29 § 2601 et seq. and Title VII of the Civil Rights Act of 1964 (“Title
Case 6:21-cv-01322-RBD-LRH Document 1 Filed 08/13/21 Page 2 of 14 PageID 2




VII”), to recover from Defendant for back pay, an equal amount of liquidated

damages, other monetary damages, equitable relief, reasonable attorneys’ fees

and costs, and all other fair and justifiable relief under the law.

      2.    Defendant’s violations of the FMLA were willful and perpetrated

with malice or reckless indifference to the law(s).

      3.    Plaintiff seeks all remedies available in law and equity including

but not limited to: judgement in her favor and against Defendant; payment of

lost wages, salary, employment benefits and other compensation denied

(including front and back pay); actual monetary losses sustained as a direct

result of Defendant’s violations; pre-judgement interest; liquidated damages;

compensatory damages; punitive damages; injunctive relief; and reasonable

attorney’s fees, expert witness fees and costs.

                       JURISDICTION AND VENUE

      4.    The acts and omissions giving rise to this action occurred in

Orange County, Florida, among others.

      5.    Defendant conducts business in Orange County, Florida.

      6.    Plaintiff was employed with Defendant in Orange County, Florida.

      7.    This action at law raises a federal question under federal law,

specifically the FMLA. This Court has jurisdiction over this matter pursuant to

28 U.S.C. §1331.



                                        2
Case 6:21-cv-01322-RBD-LRH Document 1 Filed 08/13/21 Page 3 of 14 PageID 3




      8.    Venue is proper in the United States District Court for the Middle

District of Florida pursuant to 28 U.S.C. § 1391 because a substantial part of the

events and omissions giving rise to the claims occurred within this District.

      9.    Plaintiff has satisfied all administrative prerequisites to perfect

her claim. Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”), and the EEOC issued a

notice of right to sue attached hereto and marked as Exhibit A. Plaintiff

brings this suit within ninety (90) days of receipt of her notice of right to sue.

                         PURPOSES OF THE FMLA

      10.   The Family Medical Leave Act (“FMLA or “the Act”) was enacted

in 1993. The intent of Congress in passing the Act was “to balance the demands

of the workplace with the needs of families, to promote the stability and

economic security of families, and to promote national interests in preserving

family integrity.” 29 C.F.R. § 825.101(a).

      11.   “The FMLA was predicated on two fundamental concerns – the

needs of the American workforce, and the development of high-performance

organizations.” 29 C.F.R. § 825.101(b). The Act was intended to benefit both

employers and their employees as Congress, in passing the law, recognized the

direct correlation between “stability in the family and productivity in the

workplace.” 29 C.F.R. § 825.101(c).



                                         3
Case 6:21-cv-01322-RBD-LRH Document 1 Filed 08/13/21 Page 4 of 14 PageID 4




      12.   The FMLA allows covered employees to take unpaid medical leave

for personal medical reasons; for the birth or adoption of a child; for the care of

a service member with a serious injury or illness; for the care of a spouse or a

parent who is ill; and for the care of a sick child. See 29 C.F.R. § 825.101(a).

                                   PARTIES

      13.   Plaintiff was an employee of Defendant and is a resident of Orange

County, Florida.

      14.   Defendant operates a medical facility that treats children.

      15.   At all times material hereto, Plaintiff was an “employee” of

Defendant within the meaning of the FMLA.

      16.   At all times material hereto, Defendant was Plaintiff’s “employer”

within the meaning of the FMLA.

      17.   Defendant employs more than fifty (50) employees within 75 miles

of its Altamonte Springs, Florida facility.

      18.   Plaintiff is an “employee” as defined by the FMLA.

      19.   Defendant is an “employer” as defined by the FMLA.

                         FACTUAL ALLEGATIONS

      20.   Plaintiff began her employment with Defendant, on or about

March 2014, as a Direct Care Professional.

      21.   Plaintiff was in good standing as an employee.

      22.   Plaintiff received praise for her work.

                                         4
Case 6:21-cv-01322-RBD-LRH Document 1 Filed 08/13/21 Page 5 of 14 PageID 5




      23.   On or about October 2016, Plaintiff notified Defendant that she

was pregnant.

      24.   Thereafter, Plaintiff was informed by her doctor that she was high

risk and needed to be placed on light duty because of a previous miscarriage.

      25.   On    January       17,   2017,      Plaintiff     requested   a    medical

accommodation in order to perform her job and provided the corresponding

medical documentation to support the accommodation request.

      26.   Plaintiff provided this doctor’s note to her manager, Justin Schero.

      27.   Immediately, Schero escorted Plaintiff out of the building stating

that because of her light duty restrictions she could not be inside the building.

      28.   Defendant     denied      her       request      for   reasonable   medical

accommodations.

      29.   Defendant then placed Plaintiff on FMLA leave instead of

accommodating her request for light duty.

      30.   Plaintiff was told that it was the only option for her until her doctor

lifted her work restrictions.

      31.   On April 4, 2017, Plaintiff’s FMLA leave expired and she was

placed on a medical leave of absence.

      32.   Following the expiration of her FMLA leave, Plaintiff again

requested a medical accommodation to allow her to perform her job.



                                            5
Case 6:21-cv-01322-RBD-LRH Document 1 Filed 08/13/21 Page 6 of 14 PageID 6




      33.   Instead of accommodating Plaintiff, Defendant terminated her

employment.

      34.   Defendant provided medial accommodations of working light duty

to non-pregnant employees.

      35.   In 2014, Defendant employed 50 or more employees within a 75-

mile radius of the location(s) where Plaintiff worked.

      36.   In 2015, Defendant employed 50 or more employees within a 75-

mile radius of the location(s) where Plaintiff worked.

      37.   In 2016, Defendant employed 50 or more employees within a 75-

mile radius of the location(s) where Plaintiff worked.

      38.   In 2017, Defendant employed 50 or more employees within a 75-

mile radius of the location(s) where Plaintiff worked.

      39.   As of the date, Plaintiff had been employed by defendant at least

twelve (12) months prior to her request for FMLA leave.

      40.   Plaintiff provided Defendant with documents from her physicians

which confirmed her medical condition.

                        COUNT I
      PREGANCY DISCRIMINATION IN VIOLATION TITLE VII

      41.   Plaintiff re-alleges and adopts the allegations of paragraphs 1 to 9,

13 to 14, 20 to 28 and 33, above as if fully set forth herein.

      42.   Plaintiff is a member of a protected class because she is female.


                                         6
 Case 6:21-cv-01322-RBD-LRH Document 1 Filed 08/13/21 Page 7 of 14 PageID 7




       43.    Plaintiff is a member of a protected class because she was pregnant

during the relevant time period.

       44.    At all material times, Plaintiff was qualified to perform her job

duties.

       45.    At all material times, Defendant knew that Plaintiff was pregnant.

       46.    The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against discrimination under Title VII because it

treated Plaintiff less favorably because of her pregnancy.

       47.    Defendant did not subject the non-pregnant employees to

discriminatory treatment.

       48.    Plaintiff suffered an adverse employment action when she was

terminated.

       49.    The discrimination to which Plaintiff was subjected was based on

her pregnancy.

       50.    Defendant does not have a legitimate, non-discriminatory reason

for its firing of Plaintiff.

       51.    The conduct of Defendant and its agents and employees,

proximately, directly, and foreseeably injured Plaintiff, including, but not

limited to, lost wages and benefits, future pecuniary losses, emotional pain and

suffering, humiliation, inconvenience, mental anguish, loss of enjoyment of

life, and other non-pecuniary losses.

                                        7
Case 6:21-cv-01322-RBD-LRH Document 1 Filed 08/13/21 Page 8 of 14 PageID 8




      52.    The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of the Plaintiff, as to entitle her to an

award of punitive damages against Defendant, to deter Defendant, and others,

from such conduct in the future.

      53.    Plaintiff is entitled to recover reasonable attorneys’ fees and

litigation expenses.

      54.    Plaintiff has no plain, adequate, or complete remedy at law for the

actions of Defendant which have caused, and continue to cause, irreparable

harm.

        WHEREFORE, Plaintiff respectfully requests entry of:

             a.    declaratory judgment that the discrimination/harassment

      against Plaintiff by Defendant was a violation of Plaintiff’s rights under

      the Title VII;

             b.    require that Defendant make Plaintiff whole for her losses

      suffered as a result of the discrimination through an award of back pay;

             c.    require that Defendant make Plaintiff whole for her losses

      suffered as a result of the discrimination through reinstatement, or, if

      that is not practical, through an award of front pay;

             d.    Compensatory damages;

             e.    judgment    against    Defendant     for   damages,   including

      punitive damages (when ultimately pled and approved by this Court);

                                         8
Case 6:21-cv-01322-RBD-LRH Document 1 Filed 08/13/21 Page 9 of 14 PageID 9




              f.    judgment    interest,       and,     if   applicable,   post-judgment

      interest;

              g.    reasonable attorneys’ fees and litigation expenses against

      Defendant; and

              h.    any additional relief that this Court deems just.

                         COUNT II
RETALIATION IN VIOLATION OF TITLE VII (For Pregnancy/Gender
                 Discrimination Complaint)

      55.     Plaintiff re-alleges and adopts the allegations of paragraphs 1 to 9,

13 to 14, 20 to 28 and 33 above as if fully set forth herein.

      56.     Plaintiff engaged in statutorily protected activity when she

requested a reasonable accommodation due to her high-risk pregnancy.

      57.     Plaintiff suffered an adverse employment action when she was

terminated.

      58.     A causal connection exists between the protected activity and the

adverse action.

      59.     Defendant    treated   Plaintiff         differently   from   non-pregnant

employees.

      60.     The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against retaliation under Title VII because it treated

Plaintiff less favorably because of her complaints of race discrimination.



                                            9
Case 6:21-cv-01322-RBD-LRH Document 1 Filed 08/13/21 Page 10 of 14 PageID 10




       61.    Defendant does not have a legitimate, non-discriminatory reason

for its firing of Plaintiff.

       62.    The conduct of Defendant and its agents and employees,

proximately, directly, and foreseeably injured Plaintiff, including, but not

limited to, lost wages and benefits, future pecuniary losses, emotional pain and

suffering, humiliation, inconvenience, mental anguish, loss of enjoyment of

life, and other non-pecuniary losses.

       63.    The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of the Plaintiff, as to entitle her to an

award of punitive damages against Defendant, to deter Defendant, and others,

from such conduct in the future.

       64.    Plaintiff is entitled to recover reasonable attorneys’ fees and

litigation expenses.

       65.    Plaintiff has no plain, adequate, or complete remedy at law for the

actions of Defendant which have caused, and continue to cause, irreparable

harm.

        WHEREFORE, Plaintiff respectfully requests entry of:

              a.     declaratory judgment that the discrimination/harassment

       against Plaintiff by Defendant was a violation of Plaintiff’s rights under

       Title VII;



                                         10
Case 6:21-cv-01322-RBD-LRH Document 1 Filed 08/13/21 Page 11 of 14 PageID 11




               b.    require that Defendant make Plaintiff whole for her losses

         suffered as a result of the discrimination through an award of back pay;

               c.    require that Defendant make Plaintiff whole for her losses

         suffered as a result of the discrimination through reinstatement, or, if

         that is not practical, through an award of front pay;

               d.    compensatory damages;

               e.    judgment    against     Defendant       for   damages,   including

         punitive damages (when ultimately pled and approved by this Court);

               f.    judgment    interest,      and,   if   applicable,   post-judgment

         interest;

               g.    reasonable attorneys’ fees and litigation expenses against

         Defendant; and

               h.    any additional relief that this Court deems just.

                               COUNT III
                      RETALIATION UNDER THE FMLA

         64.   Plaintiff re-alleges and adopts the allegations of paragraphs 1 to

24 and 29 to 40, above as if fully set forth herein.

         65.   Plaintiff was, at all times relevant, eligible for FMLA-covered

leave.

         66.   Defendant was Plaintiff’s employer as defined by the FMLA.




                                           11
Case 6:21-cv-01322-RBD-LRH Document 1 Filed 08/13/21 Page 12 of 14 PageID 12




      67.   Defendant retaliated against Plaintiff because Defendant knew

she was eligible for leave under the FMLA.

      68.   Defendant retaliated against Plaintiff because Plaintiff exercised

her rights under the FMLA.

      69.   Defendant    had    actual    or   constructive   knowledge   of   the

discriminatory/retaliatory conduct of Plaintiff’s supervisors.

      70.   Defendant’ acts and omissions negatively affected one or more

terms, conditions and/or privileges of Plaintiff’s employment.

      71.   Defendant’ discriminatory acts and omissions occurred, at least in

part, because of Plaintiff’s request for FMLA-covered leave.

      72.   Defendant’s conduct violated Plaintiff’s right to be free from

discrimination/retaliation as guaranteed by the FMLA.

      73.   As a direct, natural, proximate and foreseeable result of the

actions of Defendant, Plaintiff has suffered injuries for which she is entitled to

compensation, including, but not limited to lost wages and benefits, future

pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life and other non-pecuniary losses.

      74.   Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendant, which have caused and continue to cause irreparable

harm.

      75.   Defendant’ violations of the FMLA were willful.

                                         12
Case 6:21-cv-01322-RBD-LRH Document 1 Filed 08/13/21 Page 13 of 14 PageID 13




      76.   Plaintiff is entitled to recover her attorneys’ fees and costs

pursuant to 42 U.S.C. § 2617(a)(3).

      WHEREFORE, Plaintiff respectfully requests entry of:

            a.    judgment in her favor and against Defendant for violation of

      the anti-discrimination/anti-retaliation provisions of the FMLA;

            b.    judgment in her favor and against Defendant for damages,

      including lost earnings, reinstatement, front pay, and/or all actual

      monetary losses suffered as a result of Defendant’ conduct;

            c.    judgment in her favor and against Defendant for her

      reasonable attorneys’ fees and litigation expenses;

            d.    judgment in her favor and against Defendant for liquidated

      damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

            e.    declaratory judgment that Defendant practices toward

      Plaintiff violate her rights under the FMLA; and

            f.    an order granting such other and further relief as this Court

      deems just and equitable under the circumstances of this case.

                       DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury of all issues so triable.

     Dated this 13th day of August, 2021.

                                      Respectfully submitted,

                                      s/Bruce A. Mount

                                        13
Case 6:21-cv-01322-RBD-LRH Document 1 Filed 08/13/21 Page 14 of 14 PageID 14




                                  Anthony J. Hall
                                  FL Bar No. 40924
                                  Bruce Mount, Esq.
                                  FL Bar No. 88754
                                  THE LEACH FIRM, P.A.
                                  631 S. Orlando Avenue, Suite 300
                                  Winter Park, FL 32789
                                  Telephone: (407) 574-4999 ext. 412
                                  Facsimile: (833) 813-7512
                                  Email: ahall@theleachfirm.com
                                  Email: bmount@theleachfirm.com
                                  Email: yhernandez@theleachfirm.com

                                  Attorneys for Plaintiff




                                     14
